Citation Nr: 1415681	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for residuals of a right foot injury.  

The Veteran testified at a personal hearing before a Decision Review Officer in June 2009.  A transcript of this hearing is of record.

In December 2010 and May 2013 the Board remanded the claim for additional development, which has been completed.  The case has now been returned to the Board for further appellate action.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of the paperless file.


FINDINGS OF FACT

The most probative evidence indicates that arthritis of the right foot was not shown in service or manifest to a compensable degree within one year of separation from service, and the current right foot disability is not related to an injury or event during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in October 2007 and December 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice was timely because the claim was readjudicated in the July 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The evidence shows that the Veteran's service records are incomplete.  Accordingly, 
the RO issued a May 2012 formal finding that additional records were unavailable.  The Veteran was advised of such in May 2012.  Moreover, the Board finds that additional efforts to obtain the Veteran's complete service treatment records would be futile and are therefore unwarranted.  

The claimant was provided the opportunity to present pertinent evidence.  The Veteran's Social Security Administration (SSA) records, and available private and VA treatment records have been obtained.  In addition, the Veteran has been provided with appropriate VA examination and opinion reports in connection 
with the claim which provide etiological opinions and sufficiently describe the manifestations of the Veteran's disability for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.  2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims service connection is warranted for residuals of a May 1967 
in-service injury to the right foot.  Specifically, the Veteran asserts that his current right foot disability is related to an injury during service when a howitzer shell that weighed approximately 50 pounds fell 15 feet and crushed his right foot during service.  

In this case, the medical evidence shows that the Veteran has a current right foot disability.  In this regard, the Veteran has been diagnosed with multiple disorders affecting the right foot, to include degenerative osteoarthritis changes about the medial malleolus and changes with deformity of the distal right 5th metatarsal.  Thus, the remaining question before the Board is whether such disability is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

The service treatment records reflect the Veteran was seen in May 1967 after he dropped a 155 howitzer shell on his right foot.  When seen the next day, it was noted that x-rays revealed no fracture.  He was to use crutches for 5 days.  Six days later, an examination revealed discoloration from below the fibula.  Swelling in the tarsal area was also noted.  Whirlpool treatment was recommended.  There were no further foot complaints during the Veteran's active service.  Significantly, on separation from service in October 1967, the Veteran denied foot trouble.  

After service, x-rays of the right foot and ankle at a private facility in February 1980, following a severe ankle sprain in December 1979, disclosed a fragment of bone adjacent to the tip of the lateral malleolus.  It was indicated this could represent a small avulsion fracture or an accessory ossicle.  Additional records show the Veteran underwent a bunionectomy of the right first metatarsal phalangeal joint in April 1984.  A private treatment note in June 1984 noted complaints of right foot swelling.  The clinician noted that x-rays taken that day showed a spot close to the Os Trigonum that apparently represented an old fracture.  He was prescribed medication for edema and arthritis.  The Veteran also underwent a Tailor's bunionectomy of the right 5th metatarsal phalangeal joint in 1986, and excision of a Morton's neuroma of the right 3rd interspace in 1987.  In June 1988 the Veteran complained of right ankle weakness and associated pain, which seemed to cause frequent inversion sprains.  He described his right foot frequently turning in and turning blue and cold.  A May 2007 VA x-ray report revealed minor degenerative osteoarthritis changes about the medial malleolus and changes with possible posttraumatic deformity of the distal right 5th metatarsal, possibly post-traumatic or possibly a post-surgical changes.  

Where the determinative issue involves a question of a medical diagnosis not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2013).  Here, on the question of a link between the claimed right foot disability and service, there is evidence both for and against the claim.  

The evidence in favor of the claim consists of an August 2008 statement from D.V.D., a private podiatrist.  D.V.D. noted that the Veteran had been treated in years past for multiple right foot surgeries for a number of problems.  The podiatrist opined that the current status of the Veteran's right foot and ankle might possibly be related to an old injury he sustained in service.  A March 2010 statement from a private chiropractor noted the Veteran has significant right foot dysfunction due to an injury sustained in the military.

Also favoring the claim is a December 2010 VA podiatric treatment note.  The report reflects the Veteran's complaints of ongoing right ankle and foot pain.  The clinician noted that a previous magnetic resonance imaging (MRI) showed tear of the anterior talofibular ligament on the right ankle.  The assessment was possible tarsal tunnel syndrome, history of ankle ligament tear, which the clinician concluded was most likely due to the in-service right foot injury sustained in May 1967.  

Although the statements from D.V.D, the private chiropractor, and the VA clinician were prepared by health-care professionals, they are nevertheless mere conclusions without medical analysis.  As the Veteran was not diagnosed with any of his current right foot disabilities in service, x-rays in service were negative, and he denied foot problems at the time of his separation, the conclusory statements are not supported by the record.  Thus, as no rationale was provided for the opinions, they are afforded no probative weight.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  

The evidence against the claim consists of the reports of VA examinations, which acknowledge the Veteran's May 1967 right foot injury, but did not associate the post-service right foot disability with service.

In October 2009, following a VA examination, the examiner concluded that the right foot deformity of the right 5th metatarsal and slight irregularity of the 5th metatarsophalangeal joint and degenerative changes of the right medial malleolus was not caused by or a result of a right foot injury in service.  The examiner reasoned that the Veteran has had multiple foot problems that were symmetrical on both feet and there was no continuity of care until April 1984.  

In January 2011 the Veteran was provided with a VA podiatric examination.  Following an interview and examination of the Veteran, as well as a review of the claims file, the examiner opined that the Veteran's right foot disability was not related to the in-service right foot injury.  The basis for the conclusion was that there was no evidence of a causal relationship between the in-service foot injury and his current right foot disabilities, first noted after service, as the Veteran himself denied any residuals affecting the right foot on separation from service, and there was no evidence that he sought treatment after service until 1987.  However, as the evidence of record showed a post-service right ankle sprain in 1979/1980 and post service treatment beginning in 1984, not 1987, the Board remanded the claim to the same examiner for a clarifying opinion. 

In an addendum report dated in June 2013, following a review of the Veteran's claims file, the examiner noted that x-rays taken in May 1967, some days after the in-service foot injury, were negative for fractures.  A follow-up evaluation showed bluish discoloration consistent with bruising.  He was treated with crutches and whirlpool therapy.  On discharge from service in October 1967 the Veteran denied a history of foot trouble, and the record contained no further evidence of residuals of the in-service injury.  The examiner noted that the records showed treatment for the right foot many years after service, with periodic surgeries starting in 1984.  The examiner reiterated the opinion that the Veteran's current right foot disability was not related to the in-service right foot injury.  The examiner explained that the conditions for which the Veteran sought surgical treatment post-service discharge, occurred rather frequently in the general population and as such, there was no basis to conclude the in-service injury directly caused the Veteran's numerous post-service foot problems initially documented many years after service.  

The Board assigns greater weight to the medical opinions of the VA examiners because the examiners applied medical analysis to the significant facts of the case.  The opinions provided adequate rationale and are consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiners' opinions were based on review of the Veteran's claims file, to include the available service treatment records, and included an examination of the Veteran, and addressed his contentions.  The examiners explained why current findings associated with the right foot disorders were not due to service, to include the May 1967 right foot injury.  The opinions contain an internal logic consistent with the known facts, as well as with other evidence of record.  

While the Veteran believes that his current right foot disability is connected to the in-service right foot injury, as a lay person, the Veteran has not shown that he 
has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his foot disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right foot disability is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right foot disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the etiology of his current right foot disability are not competent medical evidence.

Finally, although the Veteran is presently diagnosed with arthritis, such condition was not shown in service as x-rays were negative, and the Veteran denied foot problems and arthritis at his separation from service.  After service, the next record of treatment for a foot disorder is not until 1980 following a severe ankle sprain in December 1979, more than 13 years after discharge from service.  His denial of foot problems at discharge weighs against his contention that he has had foot problems since his in-service injury.  Moreover, the prolonged period without complaint or treatment for a right foot disability at least until 1979, and the lack of clinical findings relating to the right foot until 1980, factor against a finding of continuity of symptomatology of arthritis.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, as the first indication of arthritis was many years after his discharge from service, service connection on a presumptive basis is not warranted.  

In summary, the most probative evidence shows that the currently diagnosed right foot disability was not shown in service or for many years after service, and is not otherwise related to active service.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a right foot disability is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


